In an action to recover for services rendered and materials furnished in the maintenance of motor vehicles, order of the County Court, Nassau County, denying defendant’s motion to require a separate statement of causes of action directed against defendant as an individual and as an estate representative, to strike out portions of the complaint, and to direct service of a new pleading, affirmed, with $10 costs and disbursements. No opinion. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.